FILED IN
                                  Fourth Court of Appeals 4thSANCOURT  OF APPEALS
                                                                  ANTONIO, TEXAS
                                                                                             6/19/2015 2:43:32 PM
                                                                                               KEITH E. HOTTLE
                                                                                                     Clerk
                               NOTIFICATION OF LATE RECORD

 Court of Appeals No., if known: 04-15—00344-CR

 Trial Court Style: State of Texas v. Juan Ruben Sanchez Cerda

 Trial Court No.: 14-CRS-372

 I am the official responsible for preparing the reporter’s record [circle one] in the above- referenced appeal. The
 approximate date of trial was: April 20, 2015
 The record was originally due: June 22, 2015
 I anticipate the length of the record to be: 700 pages

 I am unable to file the record by the date such record is due because [check one]:

         the appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay the
         fee or make arrangements to pay the fee for preparing such record.

         my other duties or activities preclude working on the record and include the following [attach
         additional pages if needed]:




         Other. Explain [attach additional pages if needed]: Jude Bobby Flores of the 139th District Court was
         assigned to hear the case and we just concluded an indigency hearing June 16, 2015.


 I anticipate the record will be completed by: July 22, 2015
 I, as the undersigned court official, certify that a copy of this Notification of Late Record has been served by first class
 mail of fax to the parties to the judgment or order being appealed.

 Date: June 19, 2015                        Signature: /s/ Jessie C. Salazar
                                            Printed
                                            Name: Jessie C. Salazar

                                            Title: Official Court Reporter / 139th Judicial District Court

Rev. 1.8.14